Title: From George Washington to Jeremy Belknap, 12 July 1798
From: Washington, George
To: Belknap, Jeremy



Revd Sir
Mount Vernon 12th July 1798

Agreeably to the promise contained in my last, I put your “Proposal for continuing and enlarging the Subscription for the American Biography &ca” into the hands of a friend of mine in Alexandria, for the purpose of obtaining Subscribers, and enclosed you will receive the result. With great esteem & respect I am Sir Your Obedt & Very H. Ser.

Go: Washington

